Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-5, 11-12 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
wherein the image sensor is a red-clear-clear-clear sensor, 
wherein the first and second portions of input picture elements (36, 38) consist of an unequal number of picture elements, respectively, and wherein the processed first and second portions of input picture elements consist of an equal number of picture elements, 
wherein the multi-channel unit (12) forms a first unit of the connectionist network, wherein the data outputted through the data output of the multi-channel unit (12) is further processed by at least one subsequent unit (14, 16) of the connectionist network (10), wherein the data outputted by a last unit (16) of the connectionist network (10) comprises a discrete variable classifying the image represented by the plurality of input picture elements received by the first unit (12), and wherein the connectionist network (10) implements a classifier for traffic signs.
	
Li et al. (Image Registration and Fusion of Visible and Infrared Integrated Camera for Medium-Altitude Unmanned Aerial Vehicle Remote Sensing) discloses PCNN (pulse coupled neural network) for processing infrared and visible images from an UAV airborne visible light and infrared integrated camera platform. 

Mochizuki et al. (US 9,076,228 B2) discloses a first input image comprising a first resolution, a second input image comprising a second resolution different from the first resolution, a resolution of the first output image being identical to a resolution of the second output image with a resolution converter.

Wang et al. (Gated Convolutional Neural Network for Semantic Segmentation in High-Resolution Images) discloses a gated Convolutional Neural Network for processing high-resolution images with multiple different resolutions for feature fusion with Entropy Control Module (ECM).

McCormac et al. (SemanticFusion: Dense 3D Semantic Mapping with Convolutional Neural Networks) discloses Convolutional Neural Networks for processing RGB and depth images for aligning different scenes of an indoor environment.

However, none of the references discloses in detail 

“wherein the image sensor is a red-clear-clear-clear sensor, 
wherein the first and second portions of input picture elements (36, 38) consist of an unequal number of picture elements, respectively, and wherein the processed first and second portions of input picture elements consist of an equal number of picture elements, 


as in the claims for the purpose of processing image data in a connectionist network with a plurality of units so that different channels of images are processed in different sub-units of a multi-channel unit.

Drawings
The drawings are objected to because ‘24’ in fig 4 should read ‘74’. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim(s) 3 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim(s) 4 is/are objected to because of the following informalities: “a first and a second convolutional unit” should read “a first and a second convolutional units”. Appropriate correction is required.
Claim(s) 9 is/are objected to because of the following informalities: “a first and a second deconvolutional unit” in line 2 should read “a first and a second deconvolutional units”. Appropriate correction is required.
Claim(s) 9 is/are objected to because of the following informalities: “the first and second convolutional unit” in line 3 should read “the first and second deconvolutional units”. Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities: “according to at least one of claim 1” should read “using the method of claim 1”. Note that “according to” is ambiguous and does not convey a clear meaning. In addition, “at least one of” is not necessary since there is only a single claim. Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities: “the method according to claim 1” should read “the method of claim 1”. Note that “according to” is ambiguous and does not convey a clear meaning. Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities: “on the basis the plurality of picture elements” should read “on a basis of the plurality of picture elements”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 recite(s) the limitation “the data” in line 23. There is insufficient antecedent basis for this limitation in the claim. It is not clear if it indicates “image data” in line 1 or “input data” in line 4 or something else. It appears that it may need to read “a data” or something else. For the purposes of examination, “a data” is used.
Claim(s) 5 recite(s) the limitations “the results” and “the basis” in line 3. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, “results” and “a basis” are used. 
Claims 1, 5 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-4, 11-12 are rejected at least based on their direct and/or indirect dependency from independent claim 1. Appropriate explanation and/or amendment is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 6
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: 
The limitations of 
“A method of generating image data in a connectionist network (40) comprising a plurality of units ( 42, 44, 46), each unit having a data input, a data output, and at least one processing parameter, wherein processing of input data by means of the unit is at least partially determined by the at least one processing parameter of the unit, wherein the method implements a multi-channel unit (46) forming a respective one of the plurality of units, and wherein the method comprises: 
receiving, at the data input, a plurality of input picture elements representing a raw image; 
processing of the plurality of input picture elements with a first set of processing parameters, wherein the processing with the first set of processing parameters gives a first portion of output picture elements, wherein the first portion of output picture elements represents a first channel of a multi-channel image sensor; 
processing of the plurality of input picture elements with at least a second set of processing parameters, wherein the processing with the second set of processing parameters gives at least a second portion of output picture elements, wherein the second portion of output picture elements represents a second channel of the image sensor; and 
outputting, at the data output, the first and second portions of output picture elements representing an image acquired by means of the image sensor.”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “network”, “receiving”, “sensor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “network”, “receiving”, “sensor” languages, the limitations in the context of this claim encompass the user mentally thinking of multi-channel units with parameters for processing data (e.g., images); getting pictures; analyzing red parts of images based on properties; analyzing the other color parts of images based on other properties; getting the combined results.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2
In particular, the claim recites additional elements – using a network and a sensor. The network and the sensor in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing/getting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In particular, the claim recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 7
Claim 7 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by including an unequal number of picture elements, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 8
Claim 8 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by including dedicated first and second subunits of the multi-channel unit, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 9
Claim 9 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by including a deconvolution with a kernel filter, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 10
Claim 10 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by including random noise as input data, which also does not add significantly more or provide a specific application of the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormac et al. (SemanticFusion: Dense 3D Semantic Mapping with Convolutional Neural Networks)

Regarding claim 6
McCormac teaches 
A method of generating image data in a connectionist network (40) comprising a plurality of units (42, 44, 46), each unit having a data input, a data output, and at least one processing parameter, 

wherein the method implements a multi-channel unit (46) forming a respective one of the plurality of units, and wherein the method comprises: 
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.”; e.g., “CNN Architecture” may read on “connectionist network”. In addition, e.g., each layer of CNN along with “For RGBD experiments, the input actually has 4 channels” may read on “units” and “multi-channel unit”. Furthermore, e.g., parameters of CNN may read on “processing parameter”.)

receiving, at the data input, a plurality of input picture elements representing a raw image; 
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.”; e.g., “For RGBD experiments, the input actually has 4 channels” may read on “input picture elements representing a raw image”.)

processing of the plurality of input picture elements with a first set of processing parameters, 
wherein the processing with the first set of processing parameters gives a first portion of output picture elements, 
wherein the first portion of output picture elements represents a first channel of a multi-channel image sensor; 
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.” [sec IV. E] “We choose to validate our approach on the NYUv2 dataset [20], as it is one of the few datasets which provides all of the information required to evaluate semantic RGB-D reconstruction. … We believe this is largely a result of the style of capturing NYUv2 datasets.”; e.g., “RGB” may read on “the first portion of output picture elements represents a first channel”. In addition, e.g., “NYUv2 dataset [20]” and “capturing NYUv2 datasets” may read on “multi-channel image sensor” since the NYUv2 dataset was captured with a Kinect sensor as mentioned in [20] which is Silberman et al. (Indoor Segmentation and Support Inference from RGBD Images).)

processing of the plurality of input picture elements with at least a second set of processing parameters, 
wherein the processing with the second set of processing parameters gives at least a second portion of output picture elements, 
wherein the second portion of output picture elements represents a second channel of the image sensor; and 
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.” [sec IV. E] “We choose to validate our approach on the NYUv2 dataset [20], as it is one of the few datasets which provides all of the information required to evaluate semantic RGB-D reconstruction. … We believe this is largely a result of the style of capturing NYUv2 datasets.”; e.g., “D” may read on “the second portion of output picture elements represents a second channel”.)

outputting, at the data output, the first and second portions of output picture elements representing an image acquired by means of the image sensor.
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.” [sec IV. E] “We choose to validate our approach on the NYUv2 dataset [20], as it is one of the few datasets which provides all of the information required to evaluate semantic RGB-D reconstruction. … We believe this is largely a result of the style of capturing NYUv2 datasets.”; e.g., processed results of RGBD on a layer of CNN may read on “outputting, at the data output, the first and second portions of output picture elements”.)

Regarding claim 7
McCormac teaches claim 6.

McCormac further teaches 
the first and second portions of output picture elements consist of an unequal number of picture elements, respectively.
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.” [sec IV. E] “We choose to validate our approach on the NYUv2 dataset [20], as it is one of the few datasets which provides all of the information required to evaluate semantic RGB-D reconstruction. … We believe this is largely a result of the style of capturing NYUv2 datasets.”; e.g., “RGB” and “D” along with “For RGBD experiments, the input actually has 4 channels” may read on “unequal number of picture elements”.)

Regarding claim 8
McCormac teaches claim 6.

McCormac further teaches 
processing of the plurality of input picture elements with the first set of processing parameters is carried out by means of at least a dedicated first one of the plurality of units and forming a first subunit (48) of the multi-channel unit (46), and 
wherein processing of the plurality of input picture elements with the second set of processing parameters is carried out by means of at least a dedicated second one of the plurality of units and forming a second subunit (50) of the multi-channel unit (46).
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.”; e.g., nodes of each layer of CNN along with “For RGBD experiments, the input actually has 4 channels” may read on “subunit”. In addition, e.g., each layer of CNN may read on “dedicated first one of the plurality of units” and “dedicated second one of the plurality of units” since each layer is dedicated for processing the RGBD data.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormac et al. (SemanticFusion: Dense 3D Semantic Mapping with Convolutional Neural Networks) in view of Noh et al. (Learning Deconvolution Network for Semantic Segmentation)

Regarding claim 9
McCormac teaches claim 8.

However, McCormac does not appear to distinctly disclose:
the first subunit (48) and the second subunit (50) are formed by a first and a second deconvolutional unit, respectively, 
wherein the first and second convolutional unit each implement a deconvolution of at least some of the plurality of input picture elements received by the respective deconvolutional unit with a kernel filter.

Noh teaches
the first subunit (48) and the second subunit (50) are formed by a first and a second deconvolutional unit, respectively, 
wherein the first and second convolutional unit each implement a deconvolution of at least some of the plurality of input picture elements received by the respective deconvolutional unit with a kernel filter.
(Noh, [figs 2-3] [fig 4] “(b) the last 14 × 14 deconvolutional layer, (c) the 28 × 28 unpooling layer, (d) the last 28 × 28 deconvolutional layer, (e) the 56 × 56 unpooling layer, (f) the last 56 × 56 deconvolutional layer, (g) the 112 × 112 unpooling layer, (h) the last 112 × 112 deconvolutional layer, (i) the 224 × 224 unpooling layer and (j) the last 224 × 224 deconvolutional layer. … It shows that the learned filters in higher deconvolutional layers tend to capture class-specific shape information” [sec 3.2] “The deconvolution layers densify the sparse activations obtained by unpooling through convolution-like operations with multiple learned filters. … The learned filters in deconvolutional layers correspond to bases to reconstruct shape of an input object. Therefore, similar to the convolution network, a hierarchical structure of deconvolutional layers are used to capture different level of shape details. The filters in lower layers tend to capture overall shape of an object while the class-specific fine-details are encoded in the filters in higher layers.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of McCormac with the deconvolution of Noh. 
Doing so would lead to improving the accuracy of the convolutional neural network classification for images.
(Noh, [sec IV] “By the combination of unpooling and deconvolution, our network generates accurate segmentation maps. Figure 5 illustrates examples of outputs from FCN-8s and the proposed network. Compared to the coarse activation map of FCN-8s, our network constructs dense and precise activations using the deconvolution network.”)

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormac et al. (SemanticFusion: Dense 3D Semantic Mapping with Convolutional Neural Networks) in Rodner et al. (Fine-grained Recognition in the Noisy Wild: Sensitivity Analysis of Convolutional Neural Networks Approaches)

Regarding claim 10
McCormac teaches claim 6.

McCormac further teaches 
a first unit (42) of the connectionist network receives, as input data, [random noise], 
wherein the [noise] is processed by the first unit (42) and is then further processed by at least one subsequent unit (44, 46) of the connectionist network, 
wherein the multi-channel unit (46) forms a last unit of the connectionist network (40).
(McCormac, [figs 2-3] “RGB-CNN of Noh et al. [17] used in our experiments. “conv3” denotes an 3×3 kernel size, with unit border padding. BN denotes batch normalisation. For RGBD experiments, the input actually has 4 channels” [sec III] “Our SemanticFusion pipeline is composed of three separate units; a real-time SLAM system ElasticFusion, a Convolutional Neural Network, and a Bayesian update scheme, as illustrated in Figure 2. The role of the SLAM system is to provide correspondences between frames, and a globally consistent map of fused surfels. Separately, the CNN receives a 2D image (for our architecture this is RGB or RGBD, for Eigen et al. [2] it also includes normals), and returns a set of per-pixel class probabilities.”; e.g., each layer of CNN along with “For RGBD experiments, the input actually has 4 channels” may read on “unit”. In addition, e.g., a last layer of CNN may read on “last unit”.)

However, McCormac does not appear to distinctly disclose:
a first unit (42) of the connectionist network receives, as input data, [random noise], 

wherein the multi-channel unit (46) forms a last unit of the connectionist network (40).

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

Rodner teaches
a first unit (42) of the connectionist network receives, as input data, random noise, 
wherein the noise is processed by the first unit (42) and is then further processed by at least one subsequent unit (44, 46) of the connectionist network, wherein the multi-channel unit (46) forms a last unit of the connectionist network (40).
(Rodner, [figs 1-2] [sec 2] “We compare several types of noise which occur in real-world applications. Figure 1 (right) shows differently degraded versions of an image illustrating the impact of the noise types and parameters on the visual appearance. First, we consider random Gaussian noise affecting different aspects of the image. Gaussian RGB noise denotes random additive noise applied to each channel independently with mean 0 and standard deviation σ, while each pixel in a channel has a value in [0,255]. Gaussian intensity noise adds the noise to the intensity channel of the HSI image. Color shift and saturation noise work on the HSI image as well by adding Gaussian noise to the hue and saturation channel, respectively”;)


Doing so would lead to increasing the robustness of Convolutional Neural Networks approaches either during testing or by adapting the learning.
(Rodner, [sec 3] “Our experiments showed that even small random noise can lead to a dramatic performance decrease. Now the question naturally arises whether it is possible to increase the robustness either during testing or by adapting the learning.”)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silberman et al. (Indoor Segmentation and Support Inference from RGBD Images) teaches image capturing with a Kinect sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129